10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28 |}

 

 

_ Case 2:18-cr-00258-MCE Document1 Filed 12/13/18 Page 1 of 11

McGREGOR W. SCOTT. | F f LE D

 
  
 

‘United States Attorney

ROGER YANG 1

MATTHEW M. YELOVICH . DEC | 3 2018
KEVIN C. KHASIGIAN - CLERK, U.S. DISTRICT. COURT
Assistant United States Attorneys EASTERN DISTRICT OW WAKFORNIA

 

501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

 

Attomeys for Plaintiff

 

 

United States of America .
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
- 2:18-CR-0258 JAM
UNITED STATES OF AMERICA, CASE NO. .
Plaintiff, 18 U.S.C. § 1956(h) — Conspiracy to Commit Money
Laundering; 21 U.S.C. §§ 846, 841(a)(1) —
Vv. Conspiracy to Manufacture Marijuana (3 Counts); 21
U.S.C. § 841(a)(1) —Manufacture of Marijuana (2
HEIDI PHONG, Counts); 18 U.S.C. § 1956(a)(2)(A) (3 Counts); 18
ZHEN SHANG LIN, U.S.C. § 982(a)(1) and 21 U.S.C. § 853(a) — Criminal
LI JUAN WANG, and Forfeiture
FENG LI, —
Defendants.
INDICTMENT

COUNT ONE: [18 U.S.C. § 1956(h) — Conspiracy to Commit Money Laundering]
The Grand Jury charges: .
HEIDI PHONG,
defendant herein, as follows: |

I. INTRODUCTION
1. HEIDI PHONG was a licensed real estate broker residing in Elk Grove, California.

2. Phong Enterprise, Inc., doing business as HP Real Estate, was a real estate corporation
operating in Sacramento, California, whose designated and licensed officer was HEIDI PHONG. .

3. Skye Investment, LLC, was a limited liability corporation managed by HEIDI PHONG.

INDICTMENT

 
aN

ID

10
11

12

13
14
15
16
7
18
19
20
21
22

 

 

Case 2:18-cr-00258-MCE Document1 Filed 12/13/18 Page 2 of 11

II. THE CONSPIRACY
4. From in or about June 2014 through in or about April 2018, in the County of Sacramento,

State and Eastern District of California, and elsewhere, HEIDI PHONG, defendant herein, did
knowingly combine, conspire, and agree with persons known and unknown to the Grand Jury to commit
offenses against the United States in violation of Title 18, United States Code, Section 1956, to wit: to
transport, transmit, and transfer and attempt to transport, transmit, and transfer a monetary instrument
and funds to a place in the United States from and through a place outside the United States with the -
intent to promote the carrying on of specified unlawful activity, that is, manufacture of marijuana in
violation of Title 21, United States Code, Section 841(a)(1), all in violation of Title 18, United States
Code, Sections 1956(a)(2)(A) and (h). |

Il. | MANNER AND MEANS

In furtherance of the conspiracy, PHONG and others known and unknown to the Grand Jury,
employed the following manner and means, among others:

5. Using HP Real Estate, PHONG represented buyers of residential real estate in the greater
Sacramento area who intended to convert these houses to indoor marijuana cultivation sites.

6. These home buyers used wire transfers from China, often in wire amounts slightly below
the $50,000 limitation on outbound wire transfers from China, to fund the down payments for these
home purchases. In many cases, once the wired funds were in the United States, the funds from multiple
wires in the names of different individuals would be aggregated to make the down payment on a single
home. |

7. PHONG and her coconspirators often arranged for the financing of these homes through
“hard money” lenders in order to lessen the chance of detection, as these lenders did not have the same
level of review used by traditional banks to ensure legitimate income and the ability to repay the loan.

PHONG and her coconspirators used these lenders even though the resulting loan arrangements cost the

borrower(s) more in interest, fees, and down payment amounts, among.other terms.
8. In addition to earning a commission on each house purchase, PHONG occasionally

invested directly in the property purchases, through Skye Investment, LLC, in the form of loans to the

home purchaser, in order to ensure that the purchaser could close the transaction.

INDICTMENT

 
 

10
11
12
13
14
15
16
17
18
19

201

21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00258-MCE Document1 Filed 12/13/18 Page 3 of 11

9. ~PHONG and her coconspirators took steps to avoid detection of the ongoing conspiracy,
including by creating false lease and rental agreements to make it appear to law enforcement as though |
the homeowner(s) were not the home occupants maintaining a marijuana grow, by arranging for home
purchasers to place title for their properties in others’ names, and by assisting home purchasers in
refinancing loans in order to prevent lender(s) from conducting property inspections that might detect
ongoing marijuana grow activity.

10. Similarly, PHONG advised her clients on how to avoid penalties should law enforcement
suspect their properties were being used to grow marijuana. Among other things, PHONG advised
clients to remove money from their bank accounts to deter seizure of assets, to place utilities for grow
homes in others’ names, and to avoid visiting stow homes when law enforcement was scrutinizing them.

All in violation of Title 18, United States Code, Section 1956(h).

COUNT TWO: [21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture Marijuana]
The Grand Jury charges: TH A T

HEIDI PHONG,
defendant herein, between in or about March 2016, and continuing through in or about April 2018, in the

County of Sacramento, State and Eastern District of California, did knowingly and intentionally
conspire and agree with Tian He Tan and Jenny Chu, charged in the Eastern District of California in
Case No. 2:1 8-cr-0134, and persons known and unknown to the Grand Jury, to manufacture at least 100
marijuana plants, a Schedule I Controlled Substance, in violation of Title 21, United States Code, _
Sections 846 and 841(a)(1). |
COUNT THREE: [21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture Marijuana]

The Grand Jury charges: TH-A T |

HEIDI PHONG,

defendant herein, between in or about June 2014, and continuing through in or about April 2018, in the
Counties of Sacramento and Amador, State and Eastern District of California, did knowingly and
intentionally conspire and agree with Daniel Zhu, charged in the Eastern District of California in Case
No. 2:18-cr-0198, and persons known and unknown to the Grand Jury, to manufacture at least 100

marijuana plants, a Schedule I Controlled Substance, in violation of Title 21, United States Code,

INDICTMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cr-00258-MCE Document1 Filed 12/13/18 Page 4 of 11

Sections 846 and 841(a)(1).

COUNT FOUR: [21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture Marijuana]

_ The Grand Jury further charges: TH A T
HEIDI PHONG,

ZHEN SHANG LIN, and
LIJUAN WANG,

defendants herein, between in or about December 2015, and continuing through in or about April 2017,
in the Counties of Sacramento and Yuba, State and Eastern District of California, did knowingly and |
intentionally conspire and agree with each other and persons known and unknown to the Grand Jury to
manufacture at least 100 marijuana plants, a Schedule I Controlled Substance, in violation of Title 21,

United States Code, Sections 846 and 841(a)(1).

COUNT FIVE: [21 U.S.C. § 841(a)(1) — Manufacture of Marijuana]
The Grand Jury further charges: TH A T

ZHEN SHANG LIN, and
_ LIJUAN WANG,

defendants herein, from in or about December 2016, through in or about April 2017, at 5656 Shires
Way, in the County of Yuba, State and Eastern District of California, and elsewhere, did knowingly and
intentionally manufacture at least 100 marijuana plants, a Schedule I Controlled Substance, in violation

of Title 21, United States Code, Section 841(a)(1). .

COUNT SIX: [21 U.S.C. § 841(a)(1) — Manufacture of Marijuana]
The Grand Jury further charges: TH A T

FENG LI,
defendants herein, from in-or about December 2015, through in or about April 2017, at 9700 Clay

Station, in the County of Sacramento, State and Eastern District of California, and elsewhere, did |
knowingly and intentionally manufacture at least 100 marijuana plants, a Schedule I Controlled

Substance, in violation of Title 21, United States Code, Section 841(a)(1).

COUNT SEVEN: [18 U.S.C. § 1956(a)(2)(A) — Money Laundering]
The Grand Jury further charges: TH A T

ZHEN SHANG LIN, and
LI JUAN WANG,

INDICTMENT 4

 

 
~

10
11
12
13
14
15
16
\7
18
19
20
21
22
23
24

25 ||

26
27
28

 

 

Case 2:18-cr-00258-MCE Document 1 Filed 12/13/18 Page 5 of 11

defendants herein, on or about November 6, 2015, in the County of Sacramento, State and Eastern
District of California, and elsewhere, did knowingly and intentionally transport, transmit, and transfer
monetary instruments and funds, and aid and abet others to transport, transmit, and transfer monetary
instruments and funds, that is, a wire in the amount of $49,985.00, to a place in the United States, that is
Bank.of America account ending x5633, from and through a place outside the United States, that is,
account ending x2304 at the Industrial and Commercial Bank of China, with the intent to promote the
carrying on of specified unlawful activity, that is, manufacture of marijuana in violation of Title 21, |
United States Code, Section 841(a)(1), in violation of Title 18, United States Code, Sections
1956(a)(2)(A) and 2. .
COUNT EIGHT: [18 U.S.C. § 1956(a)(2)(A) — Money Laundering]

The Grand Jury further charges: TH A T

ZHEN SHANG LIN, and
LI JUAN WANG,

defendants herein, on or about November 12, 2015, in the County of Sacramento, State and Eastern
District of California, and elsewhere, did knowingly and intentionally transport, transmit, and transfer
monetary instruments and funds, and aid and abet others to transport, transmit, and transfer monetary
instruments and funds, that is, a wire in the amount of $49,985.00, to a place in the United States, that is
Bank of America account ending x5633, from and through a place outside the United States, that is,
account ending x1780 at the Industrial and Commercial Bank of China, with the intent to promote the
carrying on of specified unlawful activity, that is, manufacture of marijuana in violation of Title 21,
United States Code, Section 841(a)(1), in violation of Title 18, United States Code, Sections
1956(a)(2)(A) and 2.
COUNT NINE: [18 USC. § 1956(a)(2)(A) _ Money Laundering]

The Grand Jury further charges: TH A T

FENG LI,

defendant herein, on or about November 19, 2015, in the County of Sacramento, State and Eastern
District of California, and elsewhere, did knowingly and intentionally transport, transmit, and transfer

monetary instruments and funds, and aid and abet others to transport, transmit, and transfer monetary

INDICTMENT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cr-00258-MCE Document1 Filed 12/13/18 Page 6 of 11

instruments and funds, that is, a wire in the amount of $49,985.00, to a place in the United States, that is
Wells Fargo Bank account ending x6037, from and through a place outside the United States, that is,
account ending x8739 at the Industrial and Commercial Bank of China, with the intent to promote the
carrying on of specified unlawful activity, that is, manufacture of marijuana in violation of Title 21,
United States Code, Section 841 (a)(1), in violation of Title 18, United States Code, Sections
1956(a)(2)(A) and 2.
FORFEITURE ALLEGATION: [18 U.S.C. § 982(a)(1) and 21 US.C. § 853(a) — Criminal Forfeiture]

1. Upon conviction of one or more of the offenses alleged in Counts One and Seven through
Nine of this Indictment, defendants HEIDI PHONG, ZHEN SHANG LIN, LI JUAN WANG, and FENG
LI shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(1), all property, real or personal, .

involved in such offenses, and any property traceable to such property, including but not limited to the

following:
a. Approximately $55,100.00 in U.S. Currency,
b. — Approximately $12,276.00 in U.S. Currency, and
c. A-sum of money equal to the amount of money involved in the offenses, for
which defendants are convicted.
2. Upon conviction of one or more of the offenses alleged in Counts Two through Six of

this Indictment, defendants HEIDI PHONG, ZHEN SHANG LIN, LI JUAN WANG, and FENG LI
shall forfeit to the United States pursuant to Title 21, United States Code, Section 853(a), any property
constituting or derived from proceeds obtained, directly or indirectly, as a result of such violations; and

any property used, or intended to be used, in any manner or part to commit or to facilitate the

‘commission of the violations, including but not limited to the following:

a. _ Approximately $55,100.00 in U.S. Currency,
b. Approximately $12,276.00 in U.S. Currency, and

c. A sum of money equal to the total amount of proceeds obtained as a result of the
offenses, or conspiracy to commit such offenses, for which defendants are
convicted. ,
3. If any property subject to forfeiture, as a result of the offenses alleged in Counts One

through Nine of this Indictment, for which defendants are convicted:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

INDICTMENT

 

 
 

10
1
12
13
14
15

16
17
18
19

~ 20

“21

22 |}.

23
24
25
26
27
28

 

 

Case 2:18-cr-00258-MCE Document1 Filed 12/13/18 Page 7 of 11

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) and 18
U.S.C. § 982(b)(1), to seek forfeiture of any other property of defendants, up to the value of the property

subject to forfeiture.
A TRUE BILL.

_Is/ Signature on file w/AUSA

 

Dw 42 | FOREPERSON
MCGREGOR W. SCOTT
United States Attorney

INDICTMENT

 
Case 2:18-cr-00258-MCE Document 1 Filed 12/13/18 Page 8 of 11
2:18-CR-0258 JAM

 

UNITED STATES DISTRICT COURT
Eastern District of California

Criminal Division

THE UNITED STATES OF AMERICA

vS.

HEIDI PHONG,
ZHEN SHANG LIN,
LI JUAN WANG, and
FENG LI

 

INDICTMENT
VIOLATION(S): 18 U.S.C. § 1956(h) — Conspiracy to Commit Money Laundering;
21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture Marijuana (3 Counts);
21 U.S.C. § 841(a)(1) —Manufacture of Marijuana (2 Counts);
18 U.S.C. § 1956(a)(2)(A) (3 Counts);
18 U.S.C. § 982(a)(1) and 21 U.S.C. § 853(a) — Criminal Forfeiture

 

A true bill /s/ Signature on file w/AUSA

NO BAIL WARRANT PENDING HEARING

 

 

 

GPO 863 525

 
Case 2:18-cr-00258-MCE Document 1 Filed 12/13/18 Page 9 of 11

be

2:18-(R-0258JAM

United States v. PHONG, et al.
Penalties for Indictment
Defendants
HEIDI PHONG, ZHEN SHANG LIN, LI JUAN WANG, and FENG LI

COUNT 1: © HEIDI PHONG
VIOLATION: 18 U.S.C. § 1956(h) — Conspiracy to Commit Money Laundering
PENALTIES: Up to 20 years in prison; or

Fine of up to $500,000 or twice the value of the monetary instrument or _
funds involved, whichever is greater; or both fine and imprisonment
Supervised release of 3 years

‘SPECIAL ASSESSMENT: $100 (mandatory on each count)
COUNT 2: HEIDI PHONG

VIOLATION: 21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture At Least 100
Plants of Marijuana

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or
Fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)
COUNT 3: HEIDI PHONG

VIOLATION: 21 U.S.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture At Least 100
Plants of Marijuana

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or
Fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 4: HEIDI PHONG, ZHEN SHANG LIN, LI JUAN WANG

VIOLATION: — 2LUS.C. §§ 846, 841(a)(1) — Conspiracy to Manufacture At Least 100
Plants of Marijuana
Case 2:18-cr-00258-MCE Document1 Filed 12/13/18 Page 10 of 11

PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40
years in prison; or
Fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT5: ZHEN SHANG LIN, LI JUAN WANG
VIOLATION: 21 U.S.C. § 841(a)(1) — Manufacture of At Least 100 Plants of Marijuana
PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40

years in prison; or
Fine of up to $5,000, 000; or both fine and imprisonment
Supervised release of at least 4 years up to life

' SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 6: - FENGLI
VIOLATION: 21 U.S.C. § 841(a)(1) — Manufacture of At Least 100 Plants of Marijuana
PENALTIES: Mandatory minimum of 5 years in prison and a maximum of up to 40

years in prison; or
Fine of up to $5,000,000; or both fine and imprisonment
Supervised release of at least 4 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNTS 7-8: ZHEN SHANG LIN, LI JUAN WANG

VIOLATION: 18 U.S.C. § 1956(a)(2)(A) — Money Laundering

PENALTIES: Up to 20 years in prison; or
Fine of up to $500,000 or twice the value of the monetary instrument or
funds involved, whichever is greater; or both fine and imprisonment
Supervised release of 3 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)

~ COUNT 9: FENG LI

VIOLATION: 18 U.S.C. § 1956(a)(2)(A) — Money Laundering
Case 2:18-cr-00258-MCE Document1 Filed 12/13/18 Page 11 of 11

PENALTIES: Up to 20 years in prison; or
Fine of up to $500,000 or twice the value of the monetary instrument or
funds involved, whichever is greater; or both fine and imprisonment
Supervised release of 3 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)

FORFEITURE ALLEGATION: _ all Defendants

_ VIOLATION: 18 U.S.C. § 982(a)(1) and 21 U.S.C. § 853(a) — Criminal Forfeiture

PENALTIES: As stated in the charging document

 
